              Case 3:20-cv-05186-BHS Document 13 Filed 07/28/20 Page 1 of 2
     _



1

2

3

4

5

6

7
                                                                   The Honorable Benjamin H. Settle
8
                              UNITED STATES DISTRICT COURT
9                            WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
10

11   MADELEINE BARLOW, an individual,                          NO. 3:20-cv-05186

12                              Plaintiff,
         v.                                                    ORDER GRANTING JOINT
13                                                             MOTION FOR PROTECTIVE
     STATE OF WASHINGTON d/b/a                                 ORDER
14   Washington State University,

15                              Defendant.

16
              THIS MATTER coming on for hearing on the joint motion for protective order,
17
     Defendant appearing by and through its attorneys, ROBERT W. FERGUSON, Attorney General,
18
     and BRIAN J. BAKER, Assistant Attorney General, and Plaintiff MADELEINE BARLOW,
19
     appearing by and through her counsel, AMANDA SEARLE and MEAGHAN DRISCOLL, and
20
     the court having considered the records and files herein, including:
21
              1.     Parties’ Joint Motion for Protective Order;
22
              2.     Declaration of Brian J. Baker in Support of Defendant’s Motion for Protective
23
     Order;
24
     and being fully advised; now, therefore,
25
              IT IS HEREBY ORDERED that
26




      ORDER GRANTING JOINT MOTION FOR                  1                    ERROR! AUTOTEXT ENTRY NOT DEFINED.
      PROTECTIVE ORDER
                Case 3:20-cv-05186-BHS Document 13 Filed 07/28/20 Page 2 of 2
     _



1               1.    Defendant WSU will produce the disciplinary records of Thomas Culhane, in a

2    manner that comports with the requirements of the Family and Educational Rights and Privacy Act

3    of 1974 (“FERPA”) within 30 days of the date of this order, unless an extension is agreed to by the

4    parties.

5               2.    Defendant WSU will produce other documents and responses to requested

6    discovery that are subject to FERPA, to the extent that such information is otherwise discoverable

7    under applicable Federal Rules of Civil Procedure and attendant caselaw.

8               DONE IN OPEN COURT this 28th day of July, 2020.




                                                   A
9

10

11

12                                                 BENJAMIN H. SETTLE
                                                   United States District Judge
13

14
      Presented by:
15                                                     Approved as to form:
      ROBERT W. FERGUSON
16    Attorney General

17
      /s/Brian J. Baker                                /s/Meagan Driscoll
18
      BRIAN J. BAKER, WSBA No. 54491                   AMANDA SEARLE, WSBA No. 43632
19    Assistant Attorney General                       MEAGHAN DRISCOLL, WBSA No. 49863
      Attorney for Defendant State                     Attorneys for Plaintiff
20

21

22

23

24

25
26




      ORDER GRANTING JOINT MOTION FOR                 2                 ERROR! AUTOTEXT ENTRY NOT DEFINED.
      PROTECTIVE ORDER
